DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-3, 8, 9, 12, 13, 16-19, 22, and 24, now renumbered, 1-13, are pending.
	

Response to Arguments
4	Applicant’s arguments filed on March 3, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-3, 8, 9, 12, 13, 16-19, 22, and 24 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Independent claim 1 is allowed in view for reasons argued by applicant in pages 9-10 of the remarks filed on March 3, 2021. The prior art of record do not teach a first initialization vector generator in a first security chip of a first device that generates an initialization vector based on a public value and a private value; and a second initialization vector generator in a second chip on a second device that generates a second initialization vector based on a second pair of public and private values. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims 2, 3, 8, 9, 12, 13, 16-19, 22, and 24 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Trimberger et al.(FPGA Security: Motivations, Features, and Applications) discloses the use of an Initialization Vectors for performing cryptographic functions using a FPGA chip. However, Trimberger does not teach generating an Initialization Vector based on public and private values for separate FPGA chips. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438